     Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 1 of 21



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


CHRISTINE SARACENI,

                                       Plaintiff,

        v.                                                          CaseNo.: 19-CV-1152


M&T BANK CORPORATION,

                                       Defendant.



                       DECLARATION OF TYLER VERRALL

               I, Tyler Verrall, under penalty of perjury and pursuant to 28 U.S.C. § 1746,

declare as follows:


                1.     I am a Digital Forensics Investigator in the Physical Security and

Investigations Department for M&T Bank Corporation (“M&T”). I make this declaration to

present facts relevant to the motions pending before this Court. This declaration is based on my

personal knowledge, investigation, and my analysis of documents.


               2.      On or about July 25, 2019, the department was contacted by the Human

Resources department because of concern that an employee who was leaving M&T may be

taking bank documents. Specifically, Meghan frank contacted the department to analyze the

recent email traffic of Christine Saraceni.


               3.      On July 26, 2019, an investigation of Ms. Saraceni’s email was done.

five emails were identified as problematic:
     Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 2 of 21




  Email Subject       To                                 From                    Attachment      Exhibit
    and Date                                                                        Title

 Database             cantinore27@gmai1.com              csaraceni@mtb.com      Top firms              A
 July 24, 2019
                      .         .    .

                      jsaracem@,primelending.com                                Database for
                                                                                Mail
                                                                                merging  —




                                                                                use this
                                                                                one.xlsx

 Referral list        cantinore27@gmaiLcom               csaraceni@mtb.com      Marketing              B
 July 24, 2019
                      .         .    .

                      isaraceniprime1endmg.com
                                             .                                  List.xls

 Marketing List       jsaraceni@primelending.com csaraceni@mtb.com              Marketing              C
 July 24, 2019                                                                  List.xls

 Emailing:            cantinore27@gmail.com              csaraceni@mtb.com      address.doc            D
 address
 July 24, 2019
 Chairman’s           cantinore27@gmai1.com              csaraceni@mtb.com      Copy of June           E
 2019—June                                                                      Chairman’s
 July 25, 2019                                                                  Club —




                                                                                Reverse.xlsx


                 4.        These emails were located on M&T’s computer system in the location of

Ms. Saraceni’s sent items. See attached as Exhibits A-E.


                 5.        At the request of counsel, I reviewed the available data for these emails

and attachments, and created reports generated by the tool EnCase. The reports are attached as

Exhibit F.

                 6.        The reports show the following information about the four unique

attachments:


                 Top firms Database for Mail merging        —   use this one.xlsx:

                                                   -2-
        Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 3 of 21



                         This document was created by Ruth Deveronica (identified as EMTGRDZ) on

 January 22, 2010. It was last modified by Christine Saraceni on August 1$, 2010. This was

 emailed to jsaracenii,primelending.com and cantinore27fiigmail.coni.


                         Marketing List.xls:
                         This document shows the author as M&T Bank. It was created on M&T’s system

 on July 9, 200$. As set forth above in the table, this document was emailed out by Ms. Saraceni

 twice    —    once to isaracenViiprimelending.com and once to both isaraceni(äprimeIending.com

and cantinore271)gmail.om.


                         Copy of June Chairman’s Club    —   Reverse.xlsx:
                         This document was created by Kenneth Sielski (identified as EMTGKJS) on July

25, 2012. It was last modified by Ms. Saraceni on July 25, 2019. This was emailed to

cantinore27ägmail .com.


                        Address.doc:
                        This document shows the author as M&T Bank. It was created and last modified

on M&T’s system on December 13, 2008.




Dated:                  October 8, 2019



                                                                     Tyler Verrall




                                                      -3-

002000.1 1239 Litigation 15251382v1
Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 4 of 21




            EXHIBIT A
            Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 5 of 21

 Message
 From:       Saraceni, Christine [/O=EXCHANGEPROD/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDI BOHF23SPDLT)/CN=RECI P1 ENTS/CN=EMTGCSXJ
Sent:        7/24/2019 4:26:22 PM
To:          cantinore27gmail.com
CC:          jsaraceni@primelending.com
Subject:     Database
Attachments: Top firms Database for Mail merging—Use this one.xlsx




Chris Saraceni
Banking Officer/M&T Bank
Reverse Mortgage Specialist
NY7-ROC6-M ailcode
M&T Bank at 3 City Center
Mortgage Division, Suite 600
Rochester, NY 14604
585-409-0392 Cell 855-718-6981 FAX
NMLS# 474731




pfease c&on tfw tin€j fie&w to &anz more dout iMq4s Rgveice Woitgagefrsenioic
Link to the M & T Reverse page:
https://wwwjntb.com/mortgages-loans/mortgages/reverse-mortgages



Link for the NI & T reverse video only:
https://www.mtb.com/m ortgages-loans/mortages/reverse-mo rtgages/reverse-m
                                                                                    ortgage-right-for-me


“If you choose not to receive e-mail from M&T Bank, or its affiliates, please let me
                                                                                     know by responding to this e-mail or
notifying me in writing at the address listed above”




                                                                                                                  ftATflflflflfllQ
Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 6 of 21




Exhibit Subject
  to M&T’s
Motion to Seal
Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 7 of 21




             EXHIBIT B
            Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 8 of 21

Message
From:          Saraceni, Christine [/OEXCHANGEPROD/OU=EXCHANGE ADMINISTRATIVE GROUP
               fFYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=EMTGCSXJ
Sent:          7/24/2019 4:27:26 PM
To:            cantinore27@gmail.com
CC:            jsatacerii@primelending.com
Subject:       Referral List
Attachments:   Marketing List.xls




Chris Saraceni
Banking Officer/M&T Bank
Reverse Mortgage Specialist
NY7-ROC6-M ailcode
M&T Bank at 3 City Center
Mortgage Division, Suite 600
Rochester, NY 14604
585-409-0392 Cell 855-718-6981 FAX
NMLS# 474731




cPtase c&on die GnSj fie&w to tam more alout 31Ts Rçveie 9rfo#gagefor semoic
Link to the M & P Reverse page:
https://www.mtb.com/mortgages-loans/mortgages/reverse-mortgages



Link for the M & P reverse video only:
https://www.mtb.com/mortgaes-loa ns/mortgages/reverse-mo rtgages/reverse-mortgage-right-for-m e



“If you choose not to receive e-mail from M&T Bank, or its affiliates, please let me know by responding to this e-mail or
notifying me in writing at the address listed above”




                                                                                                                  MT0000 028
Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 9 of 21




Exhibit Subject
  to M&T’s
Motion to Seal
Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 10 of 21




            EXHIBIT C
            Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 11 of 21
Message
From:          Saraceni, Chrisfine [/OEXCHANGEPROD/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDlBOHF23SPDLT)/CNREClPIENTS/CN=EMTGCSX1
Sent:        7/24/2019 4:07:26 PM
To:          jsaraceni@primelending.com
Subject:     Marketing list
Attachments: Marketing List.xls




Chris Saraceni
Banking Officer/M&T Bank
Reverse Mortgage Specialist
NY7-ROC6-Mailcode
M&T Bank at 3 City Center
Mortgage Division, Suite 600
Rochester, NY 14604
585-409-0392 Cell 855-718-6981 FAX
NMLS# 474731




cP(tase c%dj,n the Cmj fietiw to tam more a6out Mci’s erse 31ortgagefrsenwi
Link to the M & T Reverse page:
https://www.mtb.com/mortgages-loans/mortgages/reverse-mortgages



Link for the M & P reverse video only:
https ://www .rntb.com/mortgages-loans/mortgages/reverse-mortgages/reverse-mortgage-right-for-m e


“If you choose not to receive e-mail from M&T Bank, or its affiliates, please let me know by responding to this e-mail or
notifying me in writing at the address listed above”




                                                                                                                  MT0000009
Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 12 of 21




Exhibit Subject
  to M&T’s
Motion to Seal
Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 13 of 21




            EXHIBIT B
           Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 14 of 21

Message
From:          Saraceni, Christine [/O=EXCHANGEPROD/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDI BOHF23SPDLT)/CN=RECIPIENTS/CN=EMTGCSX]
Sent:          7/24/2019 4:49:49 PM
To:            cantinore27@gmaiI.com
Subject:       Emailing: address
Attachments:   address.doc




Your message is ready to be sent with the following file or link attachments:

address


Note: To protect against computer viruses, e-mail programs may prevent sending or
                                                                                  receiving certain types
of file attachments. check your e-mail security settings to determine how attachments
                                                                                       are handled.




                                                                                                 MT000003S
Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 15 of 21




Exhibit Subject
  to M&T’s
Motion to Seal
Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 16 of 21




             EXHIBIT E
           Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 17 of 21

Message
From:        Saraceni, Christine [/O=EXCHANGEPROD/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPI ENTS/CN=EMTGCSX]
Sent:        7/25/2019 10:49:40 AM
To:          cantinore27@gmail.com
Subject:     Chairmans 2019-June
Attachments: Copy of June Chairmans Club Reverse.xlsx
                                          -




Chris Saraceni
Banking Officer/M&T Bank
Reverse Mortgage Specialist
NY7-ROC6-M ailcode
M&T Bank at 3 City Center
Mortgage Division, Suite 600
Rochester, NY 14604
585-409-0392 Cell 855-718-6981 FAX
NMLS# 474731




cP(ease c&1con the tin; fie&w to (eanz more afiout Z4s Rjverse !Moifgagefrsenioic
Link to the M & T Reverse                     page:
https://www.mtb.com/m ortgages-loans/mortgages/reverse-mortgages




Link for the M & T reverse video only:
https://www. mtbcom/mortgages-loans/mortgages/reverse-mortgages/reverse-mortgage-right-for-me



“If you choose not to receive e-mail from M&T Bank, or its affiliates, please let me know by responding to this e-mail or
notifying me in writing at the address listed above”




                                                                                                                  MTOfl00042
Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 18 of 21




Exhibit Subject
  to M&T’s
Motion to Seal
Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 19 of 21




             EXHIBIT F
    Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 20 of 21
             a
I      a
       2      2




       I
I
       II
,iI
 ii




111
‘IiI
      .11
      ii
           Case 1:19-cv-01152-LJV-JJM Document 34-4 Filed 10/09/19 Page 21 of 21


                        C          C
                        o          o
                        Co         Co
      >‘
                        0          0
     C                  0.
     Co
     0.                            0
                                  U
     E                .        -

  0                    C        C
  U                   Co        Co
                      00       00
                      F-       I
                      o?j




     a)                       m
                      0
     Co
 0                      •.    U-)
 -0
                              00
                      00      0
                   o          o
    a)             0
                   C          -


                   If)
                              m
    v,             —...

  Co               00




                              Lfl
 a)                C1 ..
 4-.
 Co                0-)
 0                            00
                   00         0
 a)                0
 4-.                          0
 Co                0          r-.j

 U
                   N.         CJ




                   C          C
                   o          o
 >‘
                   Co
                   I-.        CO
00                            0
                   0.

 >                0          0
 Co               U          U
                  -          -

4...               C          C
                   Co        CO
 Co               00         00
-a
                  F
                             o3



                   C          C
                  o           0
                  Co         CO
                  o          o
                  0.         0.
0
-c
4-.              U
                             0
                             U
D                -           -


                  C           C
                  Co          Co
                 00          00
                 F-          F
                 0




                  x
a)               4-          U
S                .           0
Co               -J          0
Z                00
                 C
                             a)
                 4...
                 a)
C
w               -

                 Co
                 -           CO
